Citation Nr: 9928587	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-38 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder, 
claimed as secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied service 
connection for a skin disorder, claimed as secondary to Agent 
Orange exposure.  The Board denied the veteran's claim by a 
decision dated in December 1997.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and by a Memorandum Decision dated in May 
1999, the Court vacated the Board's December 1997 decision, 
and remanded the case to the Board for readjudication.  



FINDINGS OF FACT

1.  An unappealed March 1982 rating decision by the RO denied 
the veteran's claim for service connection for a skin 
disorder, claimed as secondary to exposure to Agent Orange.  

2.  Additional evidence submitted since the March 1982 
decision bears directly and substantially on the issue under 
consideration, and is by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed skin disorders and 
his active service, to include exposure to Agent Orange.  



CONCLUSIONS OF LAW

1.  The March 1982 rating decision by the RO, which denied 
the veteran's claim for service connection for a skin 
disorder, claimed as secondary to exposure to Agent Orange, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (1998).  

2.  The evidence received since the RO's March 1982 rating 
decision is new and material, and the veteran's claim for 
service connection for a skin disorder, claimed as secondary 
to exposure to Agent Orange, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

3.  The veteran's claim for service connection for a skin 
disorder, claimed as secondary to exposure to Agent Orange, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1982, the RO denied the veteran's claim for service 
connection for a skin disorder, claimed as due to exposure to 
Agent Orange.  The veteran was informed of his appellate 
rights, and filed a Notice of Disagreement following which, a 
Statement of the Case was issued.  However, he failed to 
complete an appeal of that decision within one year, and it 
became final.  In April 1996, the veteran filed an additional 
claim for service connection for a skin disorder, claimed as 
secondary to exposure to Agent Orange, which was subsequently 
denied by an RO rating decision of June 1996.  He appealed 
this decision, and by a decision of December 1997, the Board 
denied his claim on the basis that it was not well grounded.  

The veteran subsequently appealed that decision to the Court.  
In a Memorandum Decision dated in May 1999, the Court 
essentially found that the veteran's case was improperly 
decided on a de novo basis without first determining whether 
the veteran had submitted sufficient evidence warranting 
reopening of his previously denied claim.  The Court vacated 
the Board's decision and remanded the case back to the Board 
and directed that it be decided on a new and material basis.  
The Board will now proceed with its readjudication of the 
veteran's claim.  

Claims which have previously been denied by final decisions 
may only be reopened if new and material evidence has been 
submitted.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  The Court has set forth a three-part 
analysis to be applied when a claim to reopen is presented.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc); and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  The 
first step is to determine whether the claimant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Winters, supra.  If the claim is well grounded, then the 
VA must ensure that the duty to assist has been fulfilled 
before proceeding to the third step, an adjudication of the 
merits of the claim.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers, and is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which, by itself or in conjunction with other evidence 
previously submitted, is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  Id.  

The evidence considered by the RO in reaching its March 1982 
decision consisted of the veteran's service medical records, 
VA clinical treatment records dated in November and December 
1980, and a private treatment record dated in January 1982.  
The veteran's service medical records are negative for any 
indication of skin disorders.  VA clinical treatment records, 
which actually comprise an Agent Orange examination dated in 
November and December 1980, show that he was seen for 
physical complaints and for chronic anxiety that he contended 
were due to exposure to Agent Orange.  The records also show 
that he reported having traveled through areas in Vietnam 
which had been sprayed with the chemical.  A notation in part 
of the examination report dated in November 1980, under the 
heading "provisional diagnosis" states "AO -- ? 
neurodermatitis," and proceeds to describe the 
characteristics of the veteran's skin disorder.  The final 
impression was noted to be "probable neurodermatitis, ? 
psoriasis as a secondary diagnosis."  The letter dated in 
January 1982 from his treating physician, James H. Duncan, 
D.O., states that the veteran had been experiencing anxiety 
and depression and what appeared to be neurodermatitis.  Dr. 
Duncan did not elaborate on this statement, but went on to 
suggest that the veteran be afforded a VA examination.  

Evidence received since the March 1982 final decision, and 
relevant to the current appeal, includes VA treatment records 
dating from November 1980 through September 1984; medical 
treatment records from the Social Security Administration 
(SSA) dating from November 1980 to February 1995; a report of 
a VA rating examination dated in May 1996; and a transcript 
of personal hearing testimony given at the RO before a 
Hearing Officer in February 1997.  To the extent that VA 
clinical treatment records are relevant to the veteran's 
claim, they are largely duplicative of treatment records 
dated in November 1980 which were previously considered by 
the RO in its June 1982 decision.  A treatment record dated 
in March 1982 notes that the veteran had what appeared to be 
a generalized exanthema with dry scalp margin.  He also had 
what was characterized as a "blush" on his face which 
appeared to be an allergy of some sort.  An additional 
treatment record, also dated in March 1982 indicates that the 
veteran had a recurrent skin disorder characterized as a 
generalized erythematous rash all over his face and neck, and 
that the he was given medication.  In addition, a treatment 
record showing dates of "SHH 3/31/82 thru (sic) 4/3/82" 
contains a diagnosis of exfoliative dermatitis of unknown 
etiology, probably allergic in nature.  

The SSA documents show that in December 1994, the veteran 
complained of having multiple physical problems due to 
exposure to Agent Orange.  At that time, he was noted to have 
generalized pruritus, neurogenic dermatitis, psoriasis, and 
"chemical exposure (Agent Orange)."  The veteran underwent 
a SSA medical examination in December 1994.  The report of 
that examination, signed by David G. Provaznik, D.O., notes 
that the veteran's chief complaint at that time concerned 
itching skin, which had been present for years.  Dr. 
Provaznik observed that the veteran described a persistent 
pruritus that was generalized.  The veteran indicated that he 
had been hospitalized for this in the past but no cause had 
been found.  The veteran reported having been in Vietnam, 
that he had been sprayed with Agent Orange at that time, and 
that he believed a connection existed between his exposure to 
Agent Orange and his skin problems.  On examination, the 
veteran was noted to have some erythematous, silver, flaking-
type lesions.  Dr. Provaznik concluded with his impression 
of:

1.  Generalized pruritus, etiology unsure   
     a.  neurogenic dermatitis  
     b.  psoriasis
     c.  chemical, i.e., Agent Orange 
exposure

A further treatment note dated in December 1984 notes that 
the veteran had reported experiencing itching and swelling so 
severe that hospitalization had been necessary in 1982.  He 
reported that patches of skin had peeled off, and that an 
attending physician had told him that he had the worst case 
of a skin disorder the doctor had seen in ten years.  The 
veteran indicated that the attending physician had told him 
that he thought it was due to exposure to some type of 
herbicide.  

As noted, the veteran underwent a VA rating examination in 
May 1996.  The report of that examination shows that the 
veteran reported experiencing skin problems in approximately 
1981.  He described a red rash breaking out all over his body 
with marked itching.  On examination, the veteran was found 
to have psoriasis on his hands, legs, and trunk.  A rash was 
not found, but the examiner observed that when the veteran 
began scratching, he would break out in welts similar to 
hives in the affected area.  The examiner concluded with an 
impression of psoriasis of the skin.  He noted that such 
could possibly represent a neurotrophic dermatitis as well as 
some type of hives.  

In February 1997, the veteran testified that he first began 
experiencing problems with his skin in 1978.  He indicated 
that the itching began in isolated areas of his body, but 
that it spread all over after a time.  The veteran stated 
that he had never been given any definitive diagnosis of what 
caused his skin problems, but that Agent Orange was noted to 
be a possibility.  At the time of his rating examination, the 
veteran indicated that he had not broken out, but that when 
he rubbed his arm for the examiner, it became blotchy and 
red.  He also reported that when he was serving as a truck 
driver in Vietnam, he and another driver bought some odd 
looking fruit, and that leaves on surrounding vegetation 
appeared glossy as if they had been recently sprayed with 
some sort of chemical.  The veteran concluded by relating 
that he had never experienced any skin disorders or related 
problems growing up, and that he believed that as he served 
in areas which had been sprayed with Agent Orange, his skin 
disorder(s) must be related to that chemical exposure.  

The medical evidence submitted since the March 1982 rating 
decision confirms that the veteran has a present disability 
with respect to a skin disorder.  Moreover, the medical 
evidence received from the SSA and the report of the VA 
rating examination of May 1996 in conjunction with the 
veteran's hearing testimony of February 1997 present a more 
complete picture with respect to the veteran's skin disorder.  
In addition the SSA examination report from Dr. Provaznik 
suggests a possible relationship between the veteran's skin 
disorder and exposure to Agent Orange.  Accordingly, the 
Board finds that the newly submitted evidence is probative of 
the central issue in this case.  This evidence, when 
considered alone or in conjunction with all of the evidence 
of record is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  As 
such, this evidence is "new and material" as contemplated 
by law, and thus, provides a basis upon which to reopen the 
veteran's claim for service connection for a skin disorder, 
claimed as secondary to exposure to Agent Orange.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

As the veteran's claim for service connection for a skin 
disorder, claimed as secondary to Agent Orange exposure has 
been reopened, the Board must determine if this claim is well 
grounded.  The law provides that service connection may be 
granted for a disability resulting from a disease or injury 
that was incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  In 
addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam War era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1998) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  Thus, service connection may be 
presumed for residuals of exposure to Agent Orange by showing 
two elements.  First, a veteran must show that he served in 
the Republic of Vietnam during the Vietnam War era.  See 
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 3.307(a)(6) 
(1998).  Second, the veteran must be diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Standards (Radiation 
Compensation) Act, Pub.L.No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection by proof of actual direct causation.  

However, the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded. See 38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).  In addition, in the absence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing facts pertinent to the claim.  See Epps v. 
Gober, 126 F.3d. 1464 (1997); Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1995) (en banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be medical evidence of a nexus or link 
between the current disability and the in-service injury or 
disease.  See Epps, supra.  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 489, 507 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

As noted, the veteran's service medical records fail to 
disclose any skin disorders in service.  His service 
personnel records show that he served in the Republic of 
Vietnam during the Vietnam War era, and that he received the 
Vietnam Service and Campaign Medals.  The veteran has 
indicated through testimony and personal statements that his 
skin disorder began during the time period ranging from 
approximately 1978 through 1981.  The record shows the 
veteran underwent an Agent Orange examination in November, 
during which time he complained of a skin disorder.  A 
provisional diagnosis of "AO -- ? Neurodermatitis" was 
rendered initially, but no conclusive findings to that effect 
were made.  The final diagnosis was neurodermatitis with a 
secondary diagnosis of psoriasis.  In addition, the December 
1994 examination report provided by Dr. Provaznik contains a 
diagnosis of generalized pruritus, etiology unknown, and 
notes possible etiologies including neurogenic dermatitis; 
psoriasis; and chemical, i.e., Agent Orange exposure.  

The veteran's claim for service connection for a skin 
disorder, claimed as secondary to Agent Orange exposure, must 
be denied on two grounds.  First, the veteran's skin 
disorder, variously diagnosed as neurogenic dermatitis, 
psoriasis, or pruritus are not diseases attributable to 
exposure to Agent Orange under the applicable regulations.  
See 38 C.F.R. §§ 3.307, 3.309(e).  Diseases subject to 
presumptive service connection due to Agent Orange Exposure 
include chloracne or other acne form disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma; respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
soft-tissue sarcoma; prostate cancer; and acute and sub-acute 
peripheral neuropathy.  See 38 C.F.R. § 3.309(e) (1998).  
Moreover, the Secretary of the VA has determined that a 
presumption of service connection based on exposure to 
herbicides utilized in the Republic of Vietnam during the 
Vietnam War era is not warranted for "any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted."  61 Fed. 
Reg. 41442 (1996).  

Second, the Board finds that there is no competent evidence 
of record of a causal link between any herbicide exposure 
while in Vietnam and the subsequent development of a skin 
disorder.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The veteran's attorney maintains that the report of 
the November 1980 VA treatment record and the December 1994 
examination report by Dr. Provaznik fulfills the nexus 
requirement for the establishment of a well-grounded claim.
The Board has evaluated this evidence, and concludes that 
these notations of possible Agent Orange involvement are 
speculative in nature, and are not sufficient to well ground 
the veteran's claim.  The November 1980 Agent Orange 
examination report includes Agent Orange exposure as a 
provisional diagnosis only, and a question mark appears after 
the notation "AO".  Moreover, as noted, the final diagnosis 
did not include any reference to Agent Orange, but rather 
indicated impressions of probable neurodermatitis and 
possible psoriasis as a secondary diagnosis.  

The Board observes that the Court has held that medical 
opinions expressed in terms of "may" also implies "may or 
"may not" and are too speculative to establish a plausible 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See 
also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions 
employing the phrase "may" or "may not" are speculative 
and are insufficient to well ground the veteran's claim).  

Similarly, Dr. Provaznik, in his December 1994 examination 
report, noted the veteran's contentions that his skin 
disorder was due to exposure to Agent Orange, but concluded 
with a diagnosis of generalized pruritus of an unknown 
etiology.  Dr. Provaznik's inclusion of the notation 
"chemical, i.e. AO exposure" in his impression is a 
notation of a possible etiology of the veteran's skin 
disorder, along with his other notations of "neurogenic 
dermatitis" and "psoriasis".  Taken in conjunction with 
his primary diagnosis of generalized pruritus, of unsure 
etiology, the Board must conclude that Dr. Provaznik intended 
that Agent Orange exposure was only a possible cause of his 
skin disorder.  In this regard, the Board notes that the only 
other mention of Agent Orange in his December 1994 
examination report involves statements by the veteran 
indicating that he believed that his skin disorder was caused 
by Agent Orange.  However, the Court has also held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Moreover, to the extent that such a diagnosis is also deemed 
to be speculative at best, such an opinion is insufficient to 
render the claim well grounded.  See generally, Bostain, 
supra; Obert, supra; Tirpak, supra.  

The Board recognizes also that the report of the May 1996 
rating examination shows that the veteran has a present 
disability with respect to his skin disorder.  However, the 
report of that examination fails to contain any medical 
opinion that the veteran's skin disorder was the result of 
any exposure to Agent Orange or other herbicide agents, and 
does not indicate that any diagnosed skin disorders were 
incurred in service.  

In addition, lay statements and testimony by the veteran that 
his skin disorder was incurred as a result of exposure to 
Agent Orange, or that his skin disorder was otherwise 
incurred in service, do not constitute medical evidence.  As 
a layperson, lacking in medical training and expertise, the 
veteran is not competent to address an issue requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See Moray v .Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, such lay statements and opinions, 
while sufficient to allow for a reopening of the veteran's 
claim, are insufficient to render his claim well grounded.  
What is missing in this case is a definitive statement from a 
medical professional, such as a physician, which is supported 
by evidence and a medical rationale, that the veteran's 
diagnosed skin disorder was incurred due to exposure to Agent 
Orange.  Absent such an opinion, his claim is not well 
grounded, and must be denied on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting a well-grounded claim for service connection for a 
skin disorder, claimed as secondary to Agent Orange exposure.  
The Board has not been made aware of any additional evidence 
which could serve to well ground the veteran's claim.  As the 
duty to assist has been triggered here by a well-grounded 
claim, the Board finds that the VA has no obligation to 
further develop the veteran's claim.  See 38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).  The Board also views its discussion as sufficient to 
inform the veteran of the evidence necessary to complete a 
well-grounded claim for service connection for a skin 
disorder, claimed as secondary to exposure to Agent Orange.  
See Robinette, 10 Vet. App. at 73.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a skin disorder, 
claimed as secondary to exposure to Agent Orange, is 
reopened.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a skin disorder, claimed as secondary 
to Agent Orange exposure, is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

